The judgment is affirmed on the able opinion of Judge CUNNINGHAM of the Superior Court, 130 Pa. Super. 357. In answering the question of that Court, we hold that Ward v.Patterson, 46 Pa. 372; Hershey v. Shenk, 58 Pa. 382, and Hunterv. Lanning, 76 Pa. 25, are merely examples of what did not amount to due prosecution, and the Superior Court was correct in so intimating.
Section 10 of the Mechanics' Lien Act of June 4, 1901, P. L. 431, here in controversy, is merely a legislative declaration of what constitutes due prosecution of the writ of sci. fa. It is therefore not special legislation repugnant to the Constitution. Relative to the entry of judgment on the verdict, in Fuellhart v. Thompson, 11 Pa. Super. 273, it was definitely stated that verdicts under the general Act of March 23, 1877, P. L. 34, become liens for five years. Judgments may be entered on such verdicts at any time during that period without loss of the lien.
Judgment affirmed. *Page 289